DISMISS and Opinion Filed April 2, 2013.




                                                           S
                                                         In The
                                                   Court of Appeals
                                            Fifth District of Texas at Dallas

                                                       No. 05-12-01740-CR

                                       LAYNE CAMERON GREEN, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                On Appeal from the 401st Judicial District Court
                                             Collin County, Texas
                                     Trial Court Cause No. 401-81638-10

                                         MEMORANDUM OPINION
                                 Before Justices Lang-Miers, Murphy, and Fillmore
                                            Opinion by Justice Fillmore
          Layne Cameron Green was convicted of intoxication assault. Pursuant to a plea bargain

agreement, the trial court assessed punishment at four years’ imprisonment. Sentence was

imposed in open court on April 21, 2011. On November 6, 2012, appellant filed a pro se motion

for a nunc pro tunc order seeking to have the deadly weapon finding deleted from the trial

court’s judgment. The trial court did not rule on appellant’s motion. 1 Appellant filed a “Notice

Of Appeal For Nunc Pro Tunc Order To Correct Finding.”

          We sent the parties a letter questioning our jurisdiction over the appeal absent an order

ruling on the motion. Appellant, rather than his attorney, responded; however, he addressed the




   1
       There is a docket sheet entry dated November 26, 2012 that states “No action taken on request for Nunc Pro Tunc.”
merits of his motion rather than the Court’s jurisdiction. The State did not respond. We

conclude we lack jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, “the power of the court to act is as absent as if it did not exist.” See

id. at 523. As a general rule, an appellate court may consider appeals by criminal defendants

only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.). A

court of appeals has no jurisdiction over an appeal absent a written judgment or other appealable

order. See Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.–Dallas 1985, no pet.).

       In this case, there is no order ruling on appellant’s motion for a nunc pro tunc order

modifying the judgment. Accordingly, we have no jurisdiction over the appeal. See id.

       We dismiss the appeal for want of jurisdiction.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47


121740F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LAYNE CAMERON GREEN, Appellant                        On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
No. 05-12-01740-CR         V.                         Trial Court Cause No. 401-81638-10.
                                                      Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                          Justices Lang-Miers and Murphy
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of April, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –3–